DETAILED ACTION
1A.	This action is responsive to the following communication: Request for Continued Examination filed on 01/13/2022.

Continued Examination Under 37 CFR 1.114
1B.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 

Allowable Subject Matter
2.	Claims 1-16 allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 15-16, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Weiser (US Pub. 2020/0257301)  teaches the limitation: “navigation system may include at least one processor programmed to receive, from a camera, one or more images representative of an environment of a host vehicle; receive a first directional indicator representative of a first target trajectory direction for the host vehicle… analyze the one or more images in view of the received first directional indicator and the received first distance estimate to identify in the one or more images a representation of a first road segment consistent with the first target trajectory direction and the first distance estimate; and generate a planned trajectory for the host vehicle…”. But the claims recite a different combination of limitation: “receiving, on a map, a gesture input by a user; selecting a plurality of images captured at locations each corresponding to a different one of a plurality of positions on the map, the plurality of positions on the map each being specified in accordance with a motion path showing 

The prior art of Brown (US Pub. 2021/0051275) teaches another combination, “Grid view user interface 902 includes still images 908, 910, 912, 914, 916, 918, 920, 922, 924, 926, 928, and 930 displayed in a grid layout. Still images 908-930 are selected images from the video recording. For example, still images 908-930 are images that were selected in response to user input as the video was captured or recorded, and/or images that were automatically selected (e.g., at periodic intervals) as the video was captured or recorded. In some embodiments, still images 908-930 are a sequence of images ordered (at least initially) by, e.g., timestamp in the video sequence or order in which the images were selected.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale